Title: From Thomas Jefferson to Chastellux, with Enclosure, 2 September 1785
From: Jefferson, Thomas
To: Chastellux, François Jean de Beauvoir, Chevalier de




Dear Sir
Paris Sep. 2. 1785.

You were so kind as to allow me a fortnight to read your journey through Virginia. But you should have thought of this indulgence while you were writing it, and have rendered it less interesting if you meant that your readers should have been longer engaged with it. In fact I devoured it at a single meal, and a second reading scarce allowed me sang froid enough to mark a few errors in the names of persons and places which I note on a paper herein inclosed, with an inconsiderable error or two in facts which I have also noted because I supposed you wished to state them correctly. From this general approbation however you must allow me to except about a dozen pages in the earlier part of the book which I read with a continued blush from beginning to end, as it presented me a lively picture of what I wish to be, but am not. No, my dear Sir, the thousand millionth part of what you there say, is more than I deserve. It might perhaps have passed in Europe at the time you wrote it, and the exaggeration might not have been detected. But consider that the animal is now brought there, and that every one will take his dimensions for himself. The friendly complexion of your mind has betrayed you into a partiality of which the European spectator will be divested. Respect to yourself therefore will require indispensably that you expunge the whole of those pages except your own judicious observations interspersed among them on Animal and physical subjects. With respect to my countrymen there is surely nothing which can render them uneasy,  in the observations made on them. They know that they are not perfect, and will be sensible that you have viewed them with a philanthropic eye. You say much good of them, and less ill than they are conscious may be said with truth. I have studied their character with attention. I have thought them, as you found them, aristocratical, pompous, clannish, indolent, hospitable, and I should have added, disinterested, but you say attached to their interest. This is the only trait in their character wherein our observations differ. I have always thought them so careless of their interests, so thoughtless in their expences and in all their transactions of business that I had placed it among the vices of their character, as indeed most virtues when carried beyond certain bounds degenerate into vices. I had even ascribed this to it’s cause, to that warmth of their climate which unnerves and unmans both body and mind. While on this subject I will give you my idea of the characters of the several states.


In the North they are
In the South they are


cool
fiery
 

sober
Voluptuary


laborious
indolent


persevering
unsteady


independant
independant


jealous of their own liberties, and just to those of others
zealous for their own liberties, but trampling on those of others


interested
generous


chicaning
candid


superstitious and hypocritical in their religion
without attachment or pretentions to any religion but that of the heart.


These characteristics grow weaker and weaker by gradation from North to South and South to North, insomuch that an observing traveller, without the aid of the quadrant may always know his latitude by the character of the people among whom he finds himself. It is in Pennsylvania that the two characters seem to meet and blend and to form a people free from the extremes both of vice and virtue. Peculiar circumstances have given to New York the character which climate would have given had she been placed on the South instead of the North side of Pennsylvania. Perhaps too other circumstances may have occasioned in Virginia a transplantation of a particular vice foreign to it’s climate. You could  judge of this with more impartiality than I could, and the probability is that your estimate of them is the most just. I think it for their good that the vices of their character should be pointed out to them that they may amend them; for a malady of either body or mind once known is half cured.
I wish you would add to this peice your letter to Mr. Madison on the expediency of introducing the arts into America. I found in that a great deal of matter, very many observations, which would be useful to the legislators of America, and to the general mass of citizens. I read it with great pleasure and analysed it’s contents that I might fix them in my own mind. I have the honor to be with very sincere esteem Dear Sir Your most obedient & most humble servt.,

Th: Jefferson



Enclosure


1. 2. 3.
Kent should be Newkent.


4.
Button’s bridge should be Bottom’s bridge.


5. 6.
Bothwellshould be Boswell.


7.
montagnes de l’Ouest, should be South-west mountains. They are so called from their direction which is from North-East to South-west. All our mountains run in the same course, but these being the first discovered appropriated the name to themselves.


8.
The expression ‘il avoit conquis tout le pais entre l’Appamatoc et le bay de Chesapeak,’ gives an idea of Powhatan, perhaps not exactly true, and certainly defective. He was the head of all the tribes of Indians below the falls of the rivers from Susquehanna to the midlands of James and Roanoke rivers. What was the nature of his power over them, is not known; probably it was like that of the chiefs among the modern tribes of Indians, which we now know to consist in persuasion and respectability of personal character. It would be more accurate also to say that ‘Powhatan county takes it’s name from the river on which it lies, now called James river, but formerly Powhatan from a tribe and chief of that name famous in the history of Virginia.’ The truth is that the county of Powhatan was not occupied by the Powhatans, but was the chief habitation of the Monacans, the rivals and perpetual enemies of the Powhatans.


9.
The town of Pocahuntas does not send delegates to the assembly. The county, in which it is, sends delegates as all the other counties do.


10.
Ross should be Rolfe.


11.
Carter should be Cary.


12.
Mr. Beverley Randolph, should be Mr. Randolph.


13.
Colchester, should be, Manchester.


14.
The first Congress was at Philadelphia and not New York.



15.
du Congrés should be du Conseil du roi. He was a tory.


16.
Maryland was never purchased by the crown. It was always a proprietary government.


17.
The government is divided into three departments, legislative, executive and judiciary. No person can hold an office in any two of them. Consequently all the members in any one department are excluded from both the other. Hence the judges and Attorney general cannot be of the legislature.



The clergy are excluded, because, if admitted into the legislature at all, the probability is that they would form it’s majority. For they are dispersed through every county in the state, they have influence with the people, and great opportunities of persuading them to elect them into the legislature. This body, tho shattered, is still formidable, still forms a corps, and is still actuated by the esprit de corps. The nature of that spirit has been severely felt by mankind, and has filled the history of ten or twelve centuries with too many atrocities not to merit a proscription from meddling with government. Lawyers, holding no public office, may act in any of the departments. They accordingly constitute the ablest part both of the legislative and executive bodies.



